         Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 1 of 63 Page ID #:1



 AO 9~1J(Rev. 11111) Criminal Complaint
                                                                                                                   arc, ~~.5, ~~'
                                                                                                                                    '^lCl~ CO
                                                                                                                                            rn.':~ .
                                        UNITED STATES DISTRICT COURT
                                                                                                                                                E
                                            for the Central District of California                                 ~4..~..,,,.,                 I
                                                                                                                   . DIS'i"RICT(~FGAt_~F~s ~..;;:,
                                                                                                                   m
  UNITED STATES OF A N~RICA,                                                                                        "'~~.:.~....~L'_t_ .. r


                              Plaintiff,
                      v.                                                    .~   'F
                                                                         =~ ~_
 MARC ANTRIM,and
 ERIC RODRIGUEZ,                                                  (iTNDER SEAL)
  also lalown as "Rooster,"

                              Defendants.


                                             CRINIINAL COMPLAINT

         I,the complainant in this case, state that the following is true to the best of my knowledge and belief.

Beginning on a date unknown, and continuing until at least the date of this complaint,in Los Angeles County,

within the Central District of California, and elsewhere, defendants MARC ANTRIM and ERIC RODRIG~TEZ,
             ~
             C7
             '
                               1
also known ash "Rooster,"sand others lrnown and unlanown conspired and agreed with one another to knowingly
  _~

aiidi intentionally ~.istribut~ controlled substances, in violation ofthe following:

 '~^~      CodeSec-tibfl           ~i                       Offense Description

           21 TJ.~.O,:.~,846 1                              Conspiracy to Distribute Controlled Substances
               ~ _'    J'.1
               ~       U


         This criminal complaint is based on these facts: Please see attached affidavit.

         D Continued on the attached sheet.

                                                                                      Consplai~zant's sig~aature

                                                                        Andrew Truong,DEA Special Agent
                                                                                      Printed name and title
 Sworn to before me and signed in my pre ence.
                                                                                        ~nw~~n a~. iroFaror~.
 Date:                     ~. ~ ` ~ ~~
                                                                                        Tudge's sig~zature

 City and state: Los Angeles, California                                   United States Magistrate Judge
                                                                                      Printed Henze and title


                               ~n
AUSAs: Lindsey Dotson(x4443), Joseph ~elrad(x7964)
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 2 of 63 Page ID #:2




       `             ~         Table of Contents
                                                                 ..1
 I.        INTRODUCTION .................. ............... ......
                                                                .2
 II.       PURPOSE OF AFFIDAVIT ................................
                                                       ......3
 II1. PROPERTY TO BE SEARCHED ........ ................
                                                              ....4
 IV.       ITEMS TO BE SEIZED .................. .............

 V.        SUMMITRY OF PROBABLE CAUSE ............................5

 VI.       PROBABLE CAUSE ................. ............   ........6

           A.   Background ............. .............. ...........6

           B.   Surveillance Video Captures ANTRIM, RODRIGUEZ,
                and Co-conspirators Robbing the Marijuana
                Distribution Warehouse While Armed and
                Purporting to be Deputies .......................7

           C.   ANTRIM Was Not Executing a Lawful Search
                Warrant ... .....................................13

           D.   The SUBJECT VEHICLE, PREMISES, and DEVICES .....14
                                                   T
 VII. TRAINING AND EXPERIENCE REGARDING THE SUBJEC
      OFFENSES .......... ............................ ......20

           A.   Training and Experience Regarding Drug
                Trafficking ........... ............ ... ..........20

           B.   Training and Experience Regarding Public
                Corruption ..... ...............................26
                                                    ........29
 VIII. TRAINING AND EXPERIENCE ON DIGITAL DEVICES..

 IX.       CONCLUSION ....................... ... . ...............42
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 3 of 63 Page ID #:3




                                                             as
       I, ANDREW TRUONG, being duly sworn, declare and state

 follows:
                           I.    INTRODUCTION

       1.   I am a Special Agent ("SA") with the United States
                                                  been so
 Drug Enforcement Administration ("DEA") and have

 employed since April 2015.     I am currently assigned to the DEA`s
                                                 Trafficking Area
 Los Angeles Field Division, High Intensity Drug

 Group 48 ("HTDTA 48"), investigating large-scale drug
                                                           rnia
 trafficking organizations operating in the Southern Califo

 area and elsewhere.

       2.   T received 640 hours of narcotics law enforcement
                                                 DEA Academy,
 training at the DEA Basic Agent Training at the

 Quantico, Virginia.    Through the DEA Academy and continuixig
                                                   conducting
 education, I haTre received extensive training on
                                                         ques,
 federal. narcotics investigations, investigative techni
                                                    ses and
 running undercover operations, interviewing witnes
                                                    e of
 subjects, developing sources, and search and seizur

 evidence, among other things.

       3.   Based on my training, experience, and conversations
                                                   with drug
 with other narcotics investigators, I am familiar
                                                        bution,
 traffickers' methods of operation including the distri
                                                  the collection
 storage, and transportation of drugs, as well as
                                                  used to conceal
 of drug proceeds and methods of money laundering

 the nature of the proceeds.     I have received training and
                                                         ing the
 collaborated with other law enforcement officers regard
                                                    of controlled
 unlawful importation, possession, and distribution
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 4 of 63 Page ID #:4




 substances.   Based on my experience and work with other law

 enforcement agents, I am familiar with public corruption

 statutes and money laundering statutes involving the proceeds of

 specified unlawful activities and conspiracies associated with

 criminal narcotics, in violation of Titles 18 and 21 of the

 United States Code.    I also speak regularly with narcotics

 investigators at the federal, state, and local level; as we11 as

 drug traffickers and informants, regarding the manner in which

 drug traffickers store, sell, and transport narcotics.

      4.    Prior to joining DEA, I was an Investigative
                                                             in
 Specialist with the Federal Bureau of Investigation ("FBI")

 Los Angeles, California from September 2012 to April 2015.

 During my tenure with the FBI, I conducted surveillance

 operations and provided investigative support.

                       II.   PURPOSE OF AFFIDAVIT

      5.    This affidavit is made in support of a criminal

 Complaint against, and arrest warrants for, ANTRIM MARC ANTRIM

 ("ANTRIM") and ERIC RODRIGUEZ, also known as "Rooster"1

 ("RODRIGUEZ"), for Conspiracy to Distribute Controlled

 Substances, in violation of 21 U.S.C. ~ 846.       This affidavit is

 also made in support of search warrants for the SUBJECT VEHICLE,

 PREMISES, and DEVICES, as detailed herein and described in

 Attachments A-1 through A-8, for the items to be seized as




      1 Based on my iz~.volvement in this investigation and
 conversations with other law enforcement officers familiar with
 RODRIGUEZ, I am aware that he is also known as "Rooster."


                                    2
                                             Instrumentality Protocol
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 5 of 63 Page ID #:5




 described in Attachment B.      Attachments A-1 through A-8 and B

 are incorporated herein by reference.

       6.     The facts .set forth in this affidavit are based upon

 my training and experience, review of recordings, and
                                                             and
 information obtained from various law enforcement personnel

 witnesses.      This affidavit is intended to show merely that there

 is sufficient probable cause for the requested complaint, arrest

 warrants, and search warrants.     It does not purport to set forth
                                                            .
 all of my knowledge of, or investigation into, this matter
                                                           s and
 Unless specifically indicated otherwise, all conversation
                                                       substance
 statements described in this affidavit are related in

 and in part only.

                      III.   PROPERTY TO BE SEARCHED

      7.    This affidavit is made in support of a search warrant
                                                         S:
 for the following SUBJECT VEHICLE, PREMISES, and DEVICE

            a.     SUBJECT VEHICLE 1.    A white 2016 Dodge RAM truck

                                                      and
 with vehicle identification number 3C63RPGL2GG139703
                                                       in
 California license plate number 89372K2, as described
                                                      in
 Attachment A-1, for the items to be seized described

 Attachment B;

            b.     SUBJECT PREMISES 2.   The premises located at 1062

                                                      PREMISES
 East Gladstone Street, Glendora, CA 91740 .("SUBJECT
                                                       be seized
 2"), as described in Attachment A-2, for the items to

 described in Attachment B;

            c.     SUBJECT PREMISES 3.   The premises located at

 11754 East Stockton Street, Adelanto, CA 92301 ("SUBJECT




                                    3
                                              Instrumentality Protocol
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 6 of 63 Page ID #:6




                                                   the items to
 PREMISES 3"), as described in Attachment A-3, for

 be seized described in Attachment B;

            d.    SUBJECT PREMISES 4.     The premises located at

                                                ("SUBJECT
 11042 Andrews Street, South El Monte, CA 91733
                                                   the items to
 PREMISES 4"), as described in Attachment A-4, for

 be seized described in Attachment B;

            e.    SUBJECT PREMISES 5.     An equipment bag locker.

                                                 County Sheriff's
 bearing number "118" located at the Los Angeles
                                                  in Attachment
 Department ("LASD") Temple Station, as described
                                                         B;
 A-5, for the items to be seized described in Attachment

            f.   SUBJECT PREMISES 6.      A locker bearing number

                                                    Temple
 "130" located in the men's locker room at the LASD
                                                        to be
 Station, as described in Attachment A-6, for the items

 seized described in Attachment B;

            g.   SUBJECT DEVICE 7.      Any digital device, including

                                                 possession,
 but not limited to a cellular telephone, in the
                                                   arrest, .as
 'custody, or control of ANTRIM at the time of his
                                                  seized
 described in Attachment A-7, for the items to be

 described in Attachment B; anal

            h.   SUBJECT DEVICE S.      Any digital. device, including

                                                       ssion,
 but not limited to a cellular telephone, in the posse
                                                           t, as
 custody, or control of RODRIGUEZ at the time of his arres
                                                        d
 described in Attachment A-8, for the items to be seize

 described in Attachment B.

                        IV.   ITEMS TO BE SEIZED

                                                             and
       8.   The items to be seized are the evidence, fruits,

                                                   21 U.S.C.
 instrumentalities of violations of the following:


                                    4
                                               Instrumentality Protocol
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 7 of 63 Page ID #:7




                                                         to
 § 846 (Conspiracy to Distribute and Possess with Intent
                                                       (1)
 Distribute Controlled Substances); 21 U.S.C. ~~ 841(a)

 (Distribution and Possession with Intent to Distribute
                                                      or Using a
 Controlled Substances); 18 U.S.C. ~ 924(c) (Carrying
                                                       Crime of
 Firearm in Furtherance of a Drug Trafficking Crime or
                                                         18
 Violence); 18 U.S.C. ~ 241 (Conspiracy Against Rights);
                                                          18
 U.S.C. ~ 242 (Deprivation of Rights Under Color of Law);
                                                            m
 U.S.C. ~ 371 (Conspiracy); 18 U.S.C. § 666 (Federal Progra
                                                       U.S.C.
 Bribery); 18 U.S.C. § 136 (Honest Services Fraud); 18

 ~ 1956 (Money Laundering); and 18 U.S.C. ~ 1957 (Money
                                                       ty)
 Laundering in Property from Specified Unlawful Activi
                                                      in
 (collectively, the "Subject Offenses"), as described

 Attachment B.

                    V.   SUMMARY OF. PROBABLE CAUSE

      9.    Early in the morning on or about October 29, 2018,
                                                         others
 ANTRIM, an off-duty LASD deputy sheriff, RODRIGUEZ, and

 known and unknown were involved the robbery of an indoor
                                                     cial Street
 marijuana distribution warehouse; located on Commer

 in Los Angeles, California.    ANTRIM, RODRZGUEZ, and their co-

                                                       ana and two
 conspirators stole approximately 600 pounds of mariju

 safes containing about $100,000 in cash.

      10.   At the time of the robbery, ANTRIM and at least two of
                                                             lves
 his co-conspirators were armed and falsely portrayed themse
                                                          ting
 to be LASD deputies executing a search warrant or conduc

 other official business at the warehouse.      During the robbery,

                                                       three
 which lasted approximately two hours, ANTRIM detained
                                                         and
 employees working at the warehouse (two security guards


                                    5
                                             Instrumentality Protocol
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 8 of 63 Page ID #:8




 another employee) in the backseat of an official LASD Ford

 Explorer.    When Los Angeles Police Department ("LAPD") officers

 responded to a call for service at the warehouse, ANTRIM falsely

 represented that he was conducting a legitimate search, thereby

 prompting the LAPD officers to leave the scene and allowing

 ANTRIM, RODRIGUEZ, and his co-conspirators time to complete the

 robbery.

                          VI.   PROBABLE CAUSE

      A.     Background

      11.    Based on my conversations with LASD Sergeant

 Investigator Vincent Choi ("Sergeant Choi") and involvement in

 this investigation, I am aware that ANTRIM is an LASD deputy

 sheriff.2   At the time of the robbery detailed herein, ANTRIM was

 not on duty.    He works as a patrol deputy at Temple Station in

 Temple City, California.    He is not currently assigned to a

 narcotics unit, is not a detective, and would have no reason to

 investigate or execute a search warrant of the marijuana

 distribution warehouse, which is located in the City of Los
                                                             3
 Angeles outside the areas served by the Temple City Station.

      12.    According to Sergeant Choi, there is no record of

 RODRIGUEZ being employed as an LASD deputy sheriff.

      2 Sergeant Choi is a member of LASD's Internal Criminal
 Investigations Bureau, a section of the LASD charged with
 investigating crimes committed by LASD employees.
      3 According to www.temple.lasd.org (last visited November 4,
 2018), the LASD Temple City Stations serves the Chantry Flats,
 Monrovia-Arcadia-Duarte area, City of Bradbury, City of Duarte,
 City of Rosemead, City of South E1 Monte, Temple City, North San
 Gabriel-East Pasadena area, and South San Gabriel. The
 marijuana distribution warehouse is in the jurisdiction
 patrolled by LAPD.


                                   6
                                             Tnstruznentality Protocol
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 9 of 63 Page ID #:9




       B.    Surveillance Video Captures ANTRIM, RODRIGUEZ, and
             Co-conspirators Robbing the Marijuana Distribution
             Warehouse While Armed and Purporting to be Deputies

       13.   Based on my conversations with Sergeant Choi, I am

 aware that an attorney at the law firm representing the owner of

 the marijuana distribution warehouse contacted Sergeant Choi on

 or about November 2, 2018.     According to Sergeant Choi, the

 attorney stated the following:

             a.   In the early morning hours of October 29, 2018,

 approximately 600 pounds of marijuana (packaged for bulk

 distribution) and two safes containing approximately $100,000 in

 United States currency were stolen from the warehouse by

 individuals purporting to be LASD deputies.

             b.   An employee of the warehouse, who was present

 during the robbery, reported that one of the vehicles involved

 in the robbery had a California license plate bearing number

 1488363.

             c.   According to Sergeant Choi, a black Ford Explorer

 bearing California license plate number 1488363 is an LASD-

 registered vehicle assigned to the LASD Temple Station.       ANTRIM,

 through his work at the LASD Temple Station, would have had

 access ~o this vehicle.

      14.    Sergeant Choi also told me that the aforementioned

 attorney gave him security camera footage from the warehouse on

 two USB thumb drives.    The footage was captured from .

 approximately 32 cameras located throughout the warehouse and

 purports ~o show events at the warehouse from approximately 3:00

 a.m. to 5:00 a.m. on or about October 29, 2018.


                                    7
                                             Instrumentality Protocol
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 10 of 63 Page ID #:10




        15.   I reviewed the security camera footage and observed

  the following:

              a.   At approximately 3:09 a.m.4, a black unmarked Ford

  Explorer (the "Ford Explorer") drove by the warehouse.5      At

  approximately 3:11 a.m., the Ford Explorer appeared on the

  driveway to the warehouse behind a closed gate.      ANTRIM was the

  driver.6    ANTRIM exited the car, got the attention of an

  individual believed to be a male security guard for the

  warehouse, and showed the guard a piece of paper inside a

  folder.     The security guard then opened the gate, and ANTRIM

  drove the Ford Explorer into the parking lot of the warehouse.

              b.   After ANTRIM drove the Ford Explorer into the

  parking lot, he and two other men exited the car.      ANTRIM

  appeared to be wearing a duty belte with a holstered firearm.

  (In later footage, it also appears that the two Co-conspirators



       ~ The times are based on the timestamps Y observed in the
  security footage.
       5 I conducted surveillance at the address provided to be by
  Sergeant Choi and observed a commercial-looking warehouse
  resembling what I observed in the surveillance video. It
  appeared to be a functioning business with multiple employees on
  the premises.
       6 Sergeant Choi told me that he has met ANTRIM in person.
  Sergeant Choi stated that he reviewed the footage and recognized
  the driver as ANTRIM. Tn addition, I have a reviewed an LASD
  personnel photograph of ANTRIM and also recognize ANTRIM as the
  driver of the Ford Explorer.
         Based on my training and experience and involvement in
  this investigat ion, it is possible that ANTRIM showed the guard
  a document purporting to be a search warrant for the warehouse
  in order to gain entry to the premises.
       8 A duty belt is a type o~ beZt often worn by law
  enforcement officers that usually contains handcuffs, a radio,
  and a firearm, among other things.


                                    8
                                              Instrumentality Protocol
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 11 of 63 Page ID #:11




                                                         with
  who arrived with .ANTRIM were wearing duty belts, each

  holstered firearms.)    One of the co-conspirators who arrived
                                                       possibly an
  with ANTRIM also appeared to be holding a long gun9,

  assault rifle or shotgun.      ANTRIM was wearing a green vest that

  said "sheriff."   The other two were wearing green jackets with

  what appeared to be LASD patches on the sleeve.

             c.   ANTRIM then placed that security guard and
                                                     security
  another individual, who also appeared to be a male

  guard, in the backseat of the Ford Explorer.

             d.    At approximately 3:15 a.m., ANTRIM approached the
                                                        ed to be an
  front door of the warehouse and displayed what appear
                                                        ee sitting
  LASD deputy sheriff badge to an unknown female employ

  behind the front desk of the reception area.      ANTRIM showed her

  a piece of paper in a folder.     She then allowed ANTRIM and the

  twa co-conspirators to enter the warehouse.      She lifted her

                                                       that she
  shirt to show her waist, as if to indicate to ANTRIM

  was unarmed.    ANTRIM then returned to the Ford Explorer and

  drove it closer to the front door.     He then placed the unknown

                                                     er with the
  female employee in the backseat of the Ford Explor
                           .lo
  two male security guards

             e.   At approximately 3:21 a.m., a white Penske moving
                                                      and parked
  truck (the "Penske Truck") arrived at the warehouse

                                                                   than
       9 A long gun is a type of firearm with a longer barrel
  other classes of firearms.
       to DEA has not yet conducted interviews of these three
                                                          use. The
  witnesses or other employees who work at the wareho
                                    is not  yet known  to the public or
  existence of the investigation
                               ting interv iews at  this time may
  targets, and openly conduc
                      ity  of the  invest igatio n and lead to the
  comprise the integr
          tion of eviden ce or  flight of  subjec ts or targets.
  destruc


                                     9
                                               Instrumentality Protocol
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 12 of 63 Page ID #:12




  by the front door.    The driver of the Penske Truck appeared to

  be a third male co-conspirator.        He was in plain clothes and not

  wearing an LASD jacket.

             f.    While at the warehouse, ANTRIM and his three co-

  conspirators removed multiple boxes, dark-colored garbage bags;

  and large clear bags of what appeared to be marijuana from the

  warehouse and placed the items into the Penske Truck.

             g.    At approximately 3:43 a.m., several marked LAPD

  police cars began arriving at the warehouse.11       As the LAPD

  police cars arrived, ANTRIM walked toward the front gate of the

  warehouse's parking lot.    At the same time, the three co-

  conspirators fled the warehouse through a back roll-up door.

  Two of them discarded their LASD jackets.       One appeared to throw

  his LASD jacket and other items in a bush next to the warehouse.

  Another placed his LASD jacket on top of a portable basketball

  hoop stand near the back roll-up door before leaving.

             h.    At approximately 3:50 a.m., ANTRIM appeared to

  meet with multiple LAPD officers who had arrived on scene.         At

  approximately 3:53 a.m., ANTRIM re-entered the warehouse.          He

  retrieved the discarded LASD jacket left on the portable

  basketball hoop stand, along with a duty belt that too had been

  left behind.    He took those items to the warehouse parking lot

  and put them in the trunk of the Ford Explorer.




       1i Sergeant Choi informed me that he reviewed LAPD Calls for
  service on or about October 29, 2018 and learned that a caller
  reported that individuals purporting to be officers were
  attempting to execute a search warrant at the warehouse.


                                    10
                                                Instrumentality Protocol
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 13 of 63 Page ID #:13




              i.   At approximately 3:57 a.m., ANTRIM met with

  multiple LAPD officers once again in the front parking lot of

  the warehouse.    At approximately 4:00 a.m., ANTRIM appeared to

  be on a cellular telephone as the group of LAPD officers stood

  near him.    At approximately 4:12 a.m., an LAPD officer appeared

  to be talking on the cellular telephone, which he then handed to

  ANTRIM at approximately 4:14 a.m.      Shortly thereafter, the LAPD

  officers left the warehouse parking lot.      Around that time,
                                                  12
  ANTRIM appeared to make at least one phone call.

              j.   At approximately 4:16 a.m., ANTRIM continued to

  load additional boxes containing clear plastic bags of what

  appeared to be marijuana into the back of the Penske Truck.

              k.   At approximately 4:34 a.m., after the LAPD

  officers had left, a white Dodge RAM Dually pick-up truck (the

  "Dodge RAM Dually") arrived at the warehouse parking lot.

  RODRIGUEZ was the driver.13    Another man, possibly one of the


       12 Sergeant Choi informed me that some of the responding
  LAPD officers were interviewed regarding their interaction with
  ANTRIM.   One of them said that ANTRIM handed him a cellular
  telephone that was in the middle of a call. The screen of the
  phone displayed a particular individual's name, who is in fact
  another LASD deputy. According to the LAPD officer, the person
  on the phone claimed that he was ANTRIM'S sergeant and that
  ANTRIM was working in an official capacity.      According to
  Sergeant Choi, the individual with whom the LAPD officer
  purportedly spoke was not ANTRIM'S sergeant. Based on my
  training and experience and involvement in this investigation, I
  believe that the person on ANTRIM'S phone falsely told the LAPD
  officer that he was ANTRIM'S sergeant and that DEFEDANT was at
  the warehouse on official business.
       13 I have spoken with other law enforcement investigators
  who are familiar with RODRIGUEZ and have seen him in person.
  Those investigators have reviewed screen shots of the video
  footage from the warehouse robbery and identified the driver of
  the Dodge RAM Dually as RODRIGUEZ.


                                    11
                                              Instrumentality Protocol
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 14 of 63 Page ID #:14




                                                     M, got out of
  individuals previously at the warehouse with ANTRI

  the Dodge RAM Dually.     He and RODRIGUEZ then went inside the

  warehouse.      Based on my training and experience and involvement
                                                      Dually
  in this investigation, I believe that the Dodge RAM
                                                     RAM that is
  RODRIGUEZ drove to the warehouse is the same Dodge

  registered to him (SiJBJECT VEHICLE 1),i4

             1.     At approximately 4:35 a.m., an unidentified co-
                                                          at the
  conspirator, possibly one of the individuals previously
                                                    warehouse.       He
  warehouse with ANTRIM, approached the rear of the
                                                       that had
  appeared to retrieve the LASD jacket and other items

  been previously discarded into the bushes.      He then left the

  warehouse and returned shortly thereafter.

             m.     At approximately 4:50 a.m., ANTRIM, RODRIGUEZ,
                                                     the warehouse
  and two co-conspirators moved two large safes from

  to the Penske Truck.

                    i.   One black safe was approximately five feet
                                                 nation keypad,
  tall and two teet deep and had a digital combi
                                                     e with
  white lettering above the keypad, one chrome handl
                                                      side of the
  approximately three spokes, and hinges on the right

  safe when facing the front of the safe.




       14 According to law enforcement database queries, a 2016
                                                          PGL2GG139703
  Dodge RAM with vehicle identification number 3C63R
                                                K2 is  regis tered to
  and California license plate number 89372
                                         ved that  the  licen se plate
  RODRIGUEZ. From the video, I obser
                                  ined  the  numbe rs "9372  " and
  for the Dodge RAM Dually conta
                      stent with  the licens  e  plate  for SUBJE CT
  therefore was consi
               Based on my exper ience ,  I know  that  a Dodge  RAM
  VEHICLE 1.
                                                          wheels in the
  Dually is a type of Dodge RAM. A Dually has four
                                              ard  vehic le  with two
  back of the truck, as opposed to a stand
  wheels in the back.


                                     12
                                              Instrumentality Protocol
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 15 of 63 Page ID #:15




                     ii.   The other black safe was approximately five

  feet tall and four feet deep and had one chrome handle with

  approximately five spokes.

              n.    At approximately 4:56 a.m., RODRIGUEZ and two co-

  conspirators left the warehouse in the Penske Truck and Dodge

  RAM Dually.      ANTRIM then released the three warehouse employees

  from the back of the Ford Explorer and left.

        C.    ANTRIM Was Not Executing a Lawful Search Warrant

        16.   Based on my training and experience, review of the

  security camera footage described above, and conversations with

  other law enforcement officers, I do not believe that ANTRIM was

  acting in his official capacity to conduct a lawful search of

  the warehouse for the following reasons, among others:

              a.    As noted, ANTRIM was not on duty.   He works as a

  patrol deputy at Temple Station in Temple City, California.       He

  is not currently assigned to a narcotics unit, is not a

  detective, and would have no reason to investigate or execute a

  search warrant of the warehouse, which is located in the City of

  Los .Angeles outside the areas served by the Temple City Station.

              b.    Sergeant Choi indicated to me that he has no

  evidence from his review of LASD records and conversations with

  others at LASD that there was any legitimate search warrant

  executed at the warehouse on or about October 29, 2018.       Based

  on my training and experience, the execution of a legitimate

  search warrant often requires extensive coordination with other

  on-duty law enforcement partners and would be known to others at

  LASD in order to dispatch appropriate resources and personnel to


                                     13
                                               Instrumentality Protocol
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 16 of 63 Page ID #:16




  assist with the search and seizure, and to ensure officer

  safety.    In addition, prior ~o executing a search, an
                                                          search
  operational plan with details regarding the anticipated
                                                              and
  and seizure is usually submitted to a supervisor for review

  approval.    Sergeant Choi is unaware of ANTRIM submitting any

  operational plan.

              c.   Finally, and most telling, when LAPD officers
                                                              fled.
  responded to -the warehouse, ANTRIM'S three co-conspirators

  Two of them discarded their LASD jackets.     They only returned to

  the warehouse - after LAPD officers had left.   Based on my

                                                               a
  training and experience, law enforcement officers conducting
                                                            search
  search are not trained to leave the premises of a, lawful

  in this manner and do not shed their clothing or other
                                                             In fact,
  paraphernalia identifying as them as law enforcement.
                                                         g
  legitimate law enforcement officers often wear clothin
                                                         safety.
  indicating that they are law enforcement for their own

  Visual identifiers indicating who is law enforcement are
                                                             one
  important during a search so that an officer, particularly
                                                                l.
  carrying a firearm, is not advertently mistaken for a crimina
                                                             LASD
  The fact that ANTRIM'S co-conspirators fled and shed their
                                                           were
  jackets shows consciousness of guilt that they knew they
                                                            and
  not legitimate law enforcement conducting 'a legal search

  seizure.

       D.     The SUBJECT VEHICLE, PREMISES, and DEVICES

       17.    SUBJECT VEHICLE 1.   SUBJECT VEHICLE 1 is a white 2016

  Dodge RAM truck with vehicle identification number
                                                                ,
  3C63RPGL2GG139703 and California license plate number 89372K2


                                    14
                                              Instrumentality Protocol
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 17 of 63 Page ID #:17




  as described in Attachment A-1.        For the following reasons,

  among others, I believe that SUBJECT VEHICLE 1 is RODRIGUEZ's

  truck and is the same Dodge RAM Dua11y that RODRIGUEZ drove to

  the warehouse during the robbery:

             a,   From my review of the surveillance camera footage

  of the warehouse robbery, I observed RODRIGUEZ drive a white

  Dodge RAM Dually matching the description of SUBJECT VEHICLE 1

  into the warehouse parking lot during the robbery.       Although I

  could not ascertain the entire license plate of the Dodge RAM

  Dually, I saw that it had the numbers "9372" in the middle of

  the license plate.    The license plate of the Dodge RAM Dually

  was therefore consistent with the license plate number for

  SUBJECT VEHICLE 1.    According to law enforcement queries,

  SUBJECT VEHICLE 1 has California license plate number 89372K2

  and is registered to RODRIGUEZ.ls

             b.   A law enforcement agent conducting an open source

  search of FaCebook told me that she observed a photograph of

  RODRIGUEZ standing in front of a white truck matching the

  description of SUBJECT VEHICLE 1.

       18.   SUBJECT PREMISES 2.   SUBJECT PREMISES 2 is the

  premises located at 1062 East Gladstone Street, Glendora, CA

  91740 ("SUBJECT PREMISES 2"), as described in Attachment A-2.

  Based on my conversations with other law enforcement agents, I


       is In addition to RODRIGUEZ, SUBJECT VEHICLE. 1 is jointly
  registered to another individual at an address in Compton,
  California. Based on my involvement in this investigation and
  conversations with other investigators, I believe that the
  address in Compton may be the home of a relative or associate of
  RODRIGUEZ.


                                    15
                                                Instrumentality Protocol
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 18 of 63 Page ID #:18




  know that there was a tracking device on the Penske Truck that

  recorded the location of the truck during and following the

  robbery.     This data was maintained by the rental company in the
                                                              of
  regular course of business and not activated at the request

  the government.     A review of that data shows that the Penske

  Truck went to SUBJECT PREMISES 2 on or about October 29, 2018

  after the robbery.     On or about November 5, 2018, agents

  surveilling ANTRIM observed individuals loading one large object

  covered by a tarp into the back of a truck at SUBJECT PREMISES

  2.   The object looked similar in size and shape to one of the

  safes stolen during the warehouse robbery.      Agents observed

  ANTRIM, as well as SUBJECT VEHICLE 1 (RODRIGUEZ's Dodge RAM

  truck), at or near SUBJECT PREMISES 2 around the time this

  object was being moved.     Agents also observed ANTRIM removing

  boxes from SUBJECT PREMISES 2 and loading them into another

  vehicle.16

       19.     SUBJECT PREMISES 3.   SUBJECT PREMISES 3 is the

  premises located at 11754 East Stockton Street, Adelanto, CA

  92301, as described in Attachment A-3.     I believe that RODRIGUEZ

  resides at SUBJECT PREMISES 3 for the following reasons, among

  others:

               a.   According to law enforcement queries, RODRIGUEZ

  is the property owner. of SUBJECT PREMISES 3.     He also has at

  least one vehicle registered to him at SUBJECT PREMISES 3.


       ~6 Although some evidence may have been, removed from this
  location, based on my training and experience, I believe that
  evidence of the Subject Offenses is still likely to be found at
  this location.


                                     16
                                              Instrumentality Protocol
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 19 of 63 Page ID #:19




  Based on my training and experience, individuals often register

  vehicles to their home address or an address they frequent.

              b.     Recent surveillance has shown RODRIGUEZ and

  SUBJECT VEHICLE 1 (which belongs to RODRIGUEZ) at SUBJECT

  PREMISES 3.      A DEA task force officer informed me that he saw

  SUBJECT VEHICLE •1 parked on the driveway of SUBJECT PREMISES 3

  at approximately 9:00 a.m. on or about November 5, 2018.         He

  also saw RODRIGUEZ on the street immediately west of the

  driveway for SUBJECT PREMISES 3 the same day at approximately

  9:I0 a.m.     At approximately 11:45 p.m. on or about November 5,

  2018, a law enforcement officer observed SUBJECT VEHICLE 1

  parked on the driveway of SUBJECT PREMISES 3.      A law enforcement

  officer also observed RODRIGUEZ seated at a fable inside the

  garage of SUBJECT PREMISES 3 (the garage door was open) the

  following day, on or about November 6, 2018 at approximately

  1:00 p.m.

              c.     GPS data for a phone believed to be used by

  RODRIGUEZ also suggests that RODRIGUEZ resides at SUBJECT

  PREMISES 3.      On or about November 6, 2018 at approximately 12:40

  a.m., DEA began receiving the data pursuant to a warran~.17

  According to law enforcement agents who have reviewed the data

  and are familiar with this case, GPS data indicated that the

  phone believed to be used by RODRIGUEZ was at or near SUBJECT


      l~ On November 5, 2018, the Honorable Alka Sagar, United
 States Magistrate Judge, signed a warrant in case no. 18-MJ-2956
 authorizing (1) the disclosure of historical cell-site
 information and prospective cell site and GPS information and
 (2) use of a ce11-site simulator for two phones, including one
 believed to be used by RODRIGUEZ.


                                     17
                                              Instrumentality Protocol
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 20 of 63 Page ID #:20




  PREMISES 3 during the early morning hours of November 6, 2018.
                                                           at
  The data is consistent with RODRIGUEZ spending the night

  SUBJECT PREMISES 3.

        20.   SUBJECT PREMISES 4.    SUBJECT PREMISES 4 is the

                                                            CA
  premises located at 11042 Andrews Street, South El Monte,

  91733, as described in Attachment A-4.       Based. on physical

  surveillance and an analysis of GPS and cell-site data from
                                                              at
  ANTRIM's phone, I believe that ANTRIM is currently residing
                                                             e:
  SUBJECT PREMISES 4 for the following reasons, among others1

              a.   GPS data obtained pursuant to a warrant on

  ANTRIM'S phone suggests that .ANTRIM spent the night at SUBJECT

  PREMISES 4 on November 5, 2018.19       The GPS data, which I have

  reviewed, indicates that ANTRIM'S phone was at or near SUBJECT
                                                          into the
  PREMISES 4 throughout the night on November 5, 2018 and

  morning on November 6, 2018.      Moreover, from conversations with

  other law enforcement personnel, I am aware that surveilling

  officers observed ANTR3M leave SUBJECT PREMISES 4 through a side

  gate by the garage in the morning on November 6, 2018.       The

  combination of the GPS data from ANTRIM'S phone and agent
                                                               on
  surveillance leads me to believe that ANTRIM spent the night

  November 5, 2018 at SUBJECT PREMISES 4.


       18 Although a review of public records does not list ANTRIM
  as the owner of SUBJECT PREMISES 4, I am aware from my
                                                            their
  experience that individuals may rent, as opposed to own,
  homes or may cohabitate with  the owner of the propert y.

       19 On November 5, 2018, the Honorable Maria Audero, United
  States Magistrate Judge, signed a warrant in case no. 18-MJ-2946
  authorizing (1) the disclosure of historical ce11-site
  information and prospective cell site~and GPS information and
  (2) use of a cell-site simulator for ANTRIM'S phone.


                                     18
                                                Instrumentality Protocol
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 21 of 63 Page ID #:21




                b.   Furthermore, the historical cell-site data
                                                             s that
  obtained pursuant to the warrant on ANTRIM'S phone suggest
                                                      least a
  ANTRIM has been living at SUBJECT PREMISES 4 for at

  month.      (Prior to that, cell-site data and other records suggest

  that he was living elsewhere.)      An FBT special agent and trained

                                                    ("CAST")
  member of the FBI's Cellular Analysis Survey Team
                                                     cell-site
  conducted a preliminary analysis of the historical

  data for ANTRIM'S phone.     According to the agent, for the month

  of October and continuing through the present, ANTRIM'S phone
                                                           400
  has connected to the cellular tower within approximately
                                                            tower.
  meters of SUBJECT PREMISES 4 more often than to any other
                                                            ending
  Moreover, based upon the agent's review of "beginning and
                                                          in the
  usage,"20 it appears that ANTRIM is accessing the phone
                                                 sleep and then
  vicinity of SUBJECT PREMISES 4 when he goes to

  again when he wakes up.     In light of this information, combined
                                                       a~ SUBJECT
  with the law enforcement surveillance showing ANTRIM
                                                       that ANTRIM
  PREMISES 4 and my training and experience, I believe

  is currently residing at SUBJECT PREMISES 4.

        21.    SUBJECT PREMISES 5.   SUBJECT PREMISES 5 is an

                                                       the LASD
  equipment bag locker bearing number "118" located at

  Temple Station, as described in Attachment A-5.      According to

                                                    bag locker
  Sergeant Choi, SUBJECT PREMISES 5 is an equipment

  assigned to ANTRIM.     Sergeant Choi told me that deputies usually




       20 When someone goes to sleep, they often will not send text
  messages or make phone calls for an extended period of time.
  This extended period of inactivity for text messages and phone
                                                           g.
  calls can be indicative of when an individual is sleepin


                                     19
                                              Instrumentality Pxotocol
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 22 of 63 Page ID #:22




                                                    baton, in
  keep paperwork and equipment, such as a helmet or

  these lockers.

        22.    SUBJECT PREMISES 6.   SUBJECT PREMISES 6 is a locker

                                                   room at the
  bearing number "130" located in the men's locker
                                                            According
  LASD Temple Station, as described in Attachment A-6.
                                                   assigned to
  to Sergeant Choi, SUBJECT PREMISES 6 is a locker

  ,ANTRIM.    Sergeant Choi told me that deputies usually keep
                                                      and other
  articles of clothing, vests, handcuffs, duty belts,

  similar items in these lockers.

       23.     SUBJECT DEVICE 7.   SUBJECT DEVICE 7 is any digital

                                                         one, in
  device, including but not limited to a cellular teleph
                                                       time of his
  the possession, custody, or Control o~ ANTRIM at the

  arrest, as described in Attachment A-7.

       24.     SUBJECT DEVICE 8.   SUBJECT DEVICE 8 is any digital
                                                         one, in
  device, including but not limited to a cellular teleph
                                                   at the. time of
  the possession, custody, or control of RODRIGUEZ

  his arrest, as described in Attachment A-S.

     VII.     TRAINING .AND EXPERIENCE REGARDING THE SUBJECT OFFENSES

       A.      Training and Experience Regarding Drug Trafficking

       25.     Based on my training and experience and conversations
                                                        d and
  with agents and other law enforcement officers traine
                                                      ar with the
  experienced in narcotics investigations, I am famili

  methods and modes of operation typically used by individuals

  trafficking in controlled substances.     Based on conversations

                                                   dge of this
  with other law enforcement officers and my knowle

  investigation and others, I am aware of the following:




                                     20
                                               Instrumentality Protocol
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 23 of 63 Page ID #:23




             a.    Individuals involved in the illegal distribution
                                                      substances
  of controlled substances, or who possess controlled
                                                     ances, will
  .with the intent to distribute to controlled subst
                                                    currency
  frequently keep records, documents, United States
                                                       nce
  derived from their criminal conduct, and other evide
                                                    their
  pertinent to their drug trafficking activities at
                                                              They often
  residence and areas associated with their residence.
                                                      residences,
  conceal evidence of their drug trafficking in their
                                                    lockers,
  as well as garages, carports, storage facilities,
                                                     they have
  outbuildings, and other surrounding areas to which

  ready access.    Further, I know from my conversations with
                                                 Dotson ("AUSA
  Assistant United States Attorney Lindsey Greer
                                                  establishes a
  Dotson") that the case law in the Ninth Circuit
                                                   drug
  general presumption that individuals involved in
                                                  activities in
  trafficking maintain evidence of their criminal

  their residences.21

             b.    Drug traffickers, including individuals who
                                                    olled
  assist drug traffickers, will often conceal contr
                                              ity, and weapons in
  substances, proceeds of their illegal activ


       zl  AUSA Dotson provided me the following case citations:
                                                        to be found
  "In the case of drug dealers, evidence is likely
                                           s  v. Angul o-Lop ez, 791
  where the dealers live." United State
                                                 omitt ed).              '
  F.2d 1394, 1399 (9th Cir. 1986) (citations
                                                         ANTRI  Ms to  a
  "[E]vidence~ discovered by [] officers linking the
                                                            ng for
  drug scheme provide [s] `more than a sufficient showi
                                 h  [thei r]. ..res idenc e."'   United
  obtaining the warrant to searc
                                     1382  (9th  Cir.  1987)   (quota tion
  States v. Fannin, 81.7 F.2d 1379,
                                                  ion  refer s  to this
  and citation omitted} . An unpublished decis
                                                     mption." United
  common-sense principle as the "residency presu
                                                        1993)
  States. v. Crowell, 1993 WL 493743, *2 (9th Cir.
  {unpublished).


                                     21
                                                Tnstrumen~ality Protocol
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 24 of 63 Page ID #:24




  hidden compartments or manufactured spaces, including within the

  walls of their residences and garages, within furniture

  contained in their residences, and in compartments in their

  vehicles.

              c.   The distribution of drugs is generally a

  continuing criminal activity taking place indefinitely unless

  interrupted by law enforcement action.     Drug traffickers

                                                                a
  typically will obtain and distribute controlled substances on
                                                                 ty
  regular basis, much as any distributor of a legitimate commodi

  would purchase stock for sale.     Such traffickers wi11 have an

  "inventory" which will fluctuate in size depending on the demand

  for the product.

              d.   Drug traffickers begin distributing small

  quantities of controlled substances.     As they develop their

  customer base and their supply contacts, they are able ~o deal

  in larger quantities.    Those who are trafficking in distribution

  quantities of controlled substances, i.e. quantities

  significantly beyond those which are used for personal or

  recreational use (as is the case here), are not new to the

  business; rather, they have usually established their supply

  contacts and customers over months or years and are likely to

  have records of their past business, contacts, and customers in

  their residence.

              e.   Drug traffickers, including individuals who

  assist drug traffickers, often have in their possession,

  including at their residence, firearms -- including handguns,

  pistols, revolvers, rifles, shotguns, machine guns, and/or other


                                    22
                                              Instrumentality Protocol
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 25 of 63 Page ID #:25




  weapons, 'as well as ammunition and ammunition components -- that

  axe used to protect and secure the drug traffickers' property.

  In addition, as was the case here, firearms are often used to

  facilitate the theft of controlled substances and cash.       Some of

  the firearms and other protective gear used by the robbers in

  this case may be issued by a law enforcement agency and thus may

  be stored in official lockers or containers.

             f.   Drug traffickers, including individuals who

  assist drug traffickers, often have in their possession large

  amounts of cash from their criminal endeavors.      Drug traffickers

  generally sell controlled substances for cash.      Because drug

  traffickers generally sell controlled substances for cash, they

  typically have significant amounts of cash on hand, as proceeds

  of sales and to purchase their own supplies.      In addition, drug

  traffickers and those who assist drug traffickers often have

  other assets generated by their criminal conduct or purchased

  with cash earned, such as precious metals and stones, jewelry,

  real estate, vehicles, and other valuables.      They often keep

  these items, and records reflecting their purchase or sale, such

  as automobile titles or deeds to property, as well as evidence

  of financial transactions relating to obtaining, transferring,

  secreting, or spending large sums of money acquired from

  engaging in drug trafficking activities, in their residences,

  offices, garages, storage buildings, lockers, automobiles, and

  safe deposit boxes.

             g.   Drug traffickers, including individuals who

  assist drug traffickers, often attempt to conceal the proceeds


                                    23
                                              Instrumentality Protocol
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 26 of 63 Page ID #:26




  of their criminal activity through money laundering transactions

  to make it appear as though the proceeds were derived from a

  legitimate source.

             h.     Drug traffickers, including individuals who

  assist drug traffickers, often communicate with co-Conspirators

  using coded or vague language to thwart the detection of law

  enforcement.    Therefore, documents, notes, Communications, or

  other records evidencing criminal conduct may be in coded or

  vague language.

             i.   Drug traffickers, including individuals who

  assist drug traffickers, often use one or more telephones,

  pager's, or other digital devices to negotiate times, places,

  schemes, and manners for importing, possessing, concealing,

  manufacturing, and distributing controlled substances, and for

  arranging transport and security of the same as well as for the

  disposition of proceeds from the sale of controlled substances.

  For instance, in this case, I know that ANTRIM used a cellular

  phone to contact an individual who purported to be ANTRIM'S

  sergeant and who falsely told an LAPD officer that ANTRIM was at

  the warehouse on official business.     In addition, it is possible

  that .ANTRIM used his cellular phone to inform his co-

  conspirators who had fled the warehouse that the LAPD officers

  had left and that it was safe to return.

             j.   Furthermore, I know that professional drug

  trafficking operations depend upon maintaining both long-

  distance and local contacts with both suppliers and those down

  the organizational chain to the local traffickers.      They often


                                    24
                                              Instrumentality Protocol
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 27 of 63 Page ID #:27




                                              communication
  use fraudulent information to subscribe to
                                           es, maintain separate
  facilities, especially cellular telephon
                                             uently change
  customer and supplier telephones, and freq
                                          enforcement efforts to
  communications facilities to thwart law
                                            uently use pre-paid
  intercept their Communications. They freq
                                             criber information as
  telephones and/or false or misleading subs
                                           inal liability.
  a way of distancing themselves from crim
                                                         by drug
             k.   Data contained on digital devices used
                                             n includes, among
  traffickers and their co-conspirators ofte
                                          s, text messages, and e-
  other things, records of telephone call
                                           er and the co-
  mail communications between the traffick
                                               S") information and
  conspirators; Global Positioning System ("GP
                                           identify stash
  other location information that can help
                                          ing routes; and
  locations, meeting places, and traffick
                                             er and co-
  identifying information about the traffick
                                       calendar appointments, and
  conspirators, such as contact lists,

  photographs or videos.
                                                           who
             1.    Drug traffickers, including individuals
                                          in their residences
  assist drug traffickers, often maintain
                                            devices, in the form
  documents relating to their communication
                                            books, and other books
  of receipts, bi11s, telephone and address
                                            gs, the names,
  and papers that reflect, among other thin
                                         their customers, co-
  addresses, and/or telephone numbers of
                                           trafficking
  conspirators, and associates in the drug

  organization.
                                                              ed
             m.    Drug traffickers commonly provide controll
                                        their organization on
  substances to trusted distributors in

                                     25
                                               Instrumentality Protocol
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 28 of 63 Page ID #:28




  credit and commonly obtain controlled substances from their

  suppliers on credit.    Therefore, I am aware that drug

  traffickers maintain books, records, customer lists, receipts,

  notes, ledgers, and other papers relating to the transportation,

  receipt, ordering, sales, and distribution of narcotics,

  narcotics proceeds, and equipment, and that such documents may

  be in code to attempt to thwart law enforcement detection.

             n.   Drug traffickers, including individuals who

  assist drug traffickers, keep records of their illegal

  activities for a period of time extending beyond the time during

  which they actually possesses particular controlled substances,

  in order to maintain contact with criminal associates for future

  transactions, and to have records of prior transactions for

  which they might still be owed payment or might owe someone else

  money.

             o.   Drug traffickers, including individuals who

  assist drug traffickers, generally continue their criminal

  activity for extensive periods of time, ordinarily indefinitely.

  Indeed, individuals who have established an income based on drug

  sales or distribution tend to continue the activity for

  prolonged periods of time because that is how they make or

  supplement their living and maintain the lifestyle to which they

  have become accustomed.

       B.    Training and Experience Regarding Public Corruption

       26.   ANTRIM is a deputy sheriff -- and therefore a public

  official -- who has used his status as a law enforcement officer

  to undermine and thwart the detection of legitimate law


                                    26
                                              Instrumentality Protocol
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 29 of 63 Page ID #:29




                                                                 ing
  enforcement.    Based on my training and experience investigat
                                                 ion and others,
  narcotics crimes, knowledge of this investigat
                                                 ers trained to
  and my conversations with Iaw enforcement offic
                                             familiar with the
  investigate public corruption crimes, I am
                                             corrupt law
  methods and modes of operation utilised by
                                                  g and other
  enforcement officers engaged in drug traffickin
                                                          ience,
  crimes.   In particular, based on my training and exper
                                              and conversations
  knowledge of this investigation and others,
                                                  of the
  with other law enforcement officers, I am aware

  following:

             a.    Because many public officials do not gain

                                               eck alone, it is
  tremendous wealth from their government paych
                                           activities to conceal
  important for those involved in criminal
                                           often including from
  unexplained wealth and unexplained cash,

  their family and friends.    It is common practice for individuals

                                               s to store and hide
  engaged in public corruption and fraud crime
                                                  s fraudulently or
  United States currency and financial instrument
                                                home offices,
  inappropriately obtained in their residences,

  garages, and safe deposit boxes.       They often possess safes,

                                              at their residence
  locked containers, and/or hidden containers
                                                crime.       In
  in order to store and conceal proceeds of the
                                               and off-site
  addition, they often have safe deposit boxes
                                                of their crimes
  storage facilities to store and hide proceeds
                                                   to those boxes
  and possess the keys and other related documents

  and storage facilities at their residence.

             b.    It is also common practice for individuals

                                               s to store other
  engaged in public corruption and fraud crime


                                    27
                                                Instrumentality Protocol
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 30 of 63 Page ID #:30




                                                        of past
  evidence of their criminal conduct -- such as records
                                                        involved
  bribe payments or Contact information for individuals

  in the corrupt scheme -- at their residences.

             c.    Individuals involved in public corruption or
                                                     of their
  fraud crimes often attempt to conceal the proceeds
                                                          to make
  criminal activity through money laundering transactions
                                                     a legitimate
  it appear as though the proceeds were derived from

  source.

             d.    Individuals engaged in public corruption and
                                                          criminal
  fraud crimes often have other assets generated by their
                                                     conceal large
  conduct, or purchased with cash earned in order to
                                                     jewelry, real
  cash proceeds, such as precious metals and stones,

  estate, vehicles, and other valuables.     These individuals often

                                                          or sale,
  keep these items, and records reflecting their purchase
                                                     well as
  such as automobile titles or deeds to property, as
                                                        ing,
  evidence of financial transactions relating to obtain

  transferring, secreting, or spending large sums of money
                                                       in their
  acquired from engaging in their criminal activities,
                                                           and
  residences, home offices, garages, lockers, automobiles,

  safe deposit boxes.    They do this in order to keep track of the
                                                     from their
  value of the items and the cash they have received

  illicit activities.

             e.    Individuals engaged in.publiC corruption and
                                                         or other
  fraud crimes often use one or more telephones, pagers,

  digital devices to discuss the corrupt scheme and payrrients.
                                                        engaged in
  Data contained on digital devices used by individuals
                                                          other
  public corruption and fraud crimes often include, among


                                    28
                                               Instrumentality Protocol
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 31 of 63 Page ID #:31




  things, records of telephone calls, text messages, and e-mail

  communications between the target and other co-conspirators;

  Global Positioning System ("GPS") information and other location

  information that can help identify meeting places; and

  identifying information about the target and other co-

  conspirators paying bribes, such as contact lists, calendar

  appointments, and photographs ox videos.

             f.   Individuals engaged in public corruption and

  fraud crimes often maintain in their residences documents

  relating to their communication devices, in the form of

  receipts, bills, telephone and address books, and other books

  and papers that reflect, among other things, the names,

  addresses,. and/or telephone numbers of their co-conspirators in

  the corrupt scheme.

          VIII.   TRAINING .AND EXPER2ENCE ON DIGITAL DEVICES

       27.   As used herein, the term udigital device" includes any

  electronic system or device capable of storing or processing

  data in digital form, including central processing units;

  desktop, laptop, notebook, and tablet computers; personal

  digital assistants; wireless communication devices, such as

  telephone paging devices, beepers, mobile telephones, and smart

  phones; digital cameras; gaming consoles (including Sony

  PlayStations and Microsoft Xboxes); peripheral input/output

  devices, such as keyboards, printers, scanners, plotters,

  monitors, and drives intended for removable media; related

  communications devices, such as modems, routers, cables, and

  connections; storage media, such as hard disk drives, floppy


                                    29
                                              Tns~rumentality Protocol
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 32 of 63 Page ID #:32




                                          magnetic tapes used to
  disks, memory cards, optical disks, and
                                             such as VHS); and
  store digital data (excluding analog tapes

  security devices.    Based on my knowledge, training, and
                                             to me by agents and
  experience, as well as information related
                                             n of digital devices,
  others involved in the forensic examinatio
                                                d on a variety of
  I know that data in digital form Can be store
                                             of a premises it is
  digital devices and that during the search
                                                for digital data
  not always possible to search digital devices
                                               wing:
  fox a number of reasons, including the follo

             a.   Searching digital devices can be a highly
                                                 tise and
  technical process that requires specific exper

  specialized equipment.    There are so many types of digital

                                             that it is impossible
  devices and software programs in use today
                                               sary technical
  to bring to the search site all of the neces
                                              to conduct a
  manuals and specialized equipment necessary
                                                                lt
  thorough search.    In addition, it may be necessary to consu
                                            specific expertise in
  with specially trained personnel who have
                                                ms, or software
  the types of digital devices, operating syste

  applications that are being searched.
                                                          to
             b.   Digital data is particularly vulnerable
                                          or destruction.
  inadvertent or intentional modification
                                            use of precise,
  Searching digital devices Can require the
                                             maintain the
  scientific procedures that are designed to
                                                 en," erased,
  integrity of digital data and to recover "hidd
                                               data.       As a result,
  compressed, encrypted, or password-protected
                                                cement laboratory
  a controlled environment, such as a,law enfor




                                    30
                                               Instrumentality Protocol
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 33 of 63 Page ID #:33




                                                             and
  or similar facility, is essential to conducting a complete

  accurate analysis of data stored on digital devices.

             c.    The volume of data shored on many digital devices
                                                            ical to
  wi11 typically be so large that it will be highly impract
                                                            s.      A
  search for data during the physical search of the premise
                                                        500
  single megabyte of storage space is the equivalent of

  double-spaced pages of text.     A single gigabyte of storage
                                                          double-
  space, or 1,000 megabytes, is the equivalent of 500,000

  spaced pages of text.     Storage devices Capable of storing 500 or

  more gigabytes are now commonplace.     Consequently, just one

  device might contain the equivalent of 250 million pages of
                                                           35' x
  data, which, if printed out, would completely fill three

  35' x 10' rooms to the ceiling.     Further, a 500 gigabyte drive
                                                             or
  could Contain as many as approximately 450 full run movies

  450,OOQ songs.

             d.    Electronic files or remnants of such files can be
                                                              ded
  recovered months or even years after they have been downloa

  onto a hard drive, deleted, or viewed via the Internet.
                                                           years
  Electronic files saved to a hard drive can be stored for

  with little or no cost.    Even when such files have been deleted,

  they can be recovered months or years later using readily-

  available forensics tools.    Normally, when a person deletes a
                                                          not
  file on a computer, the data contained in the file does
                                                            drive
  actually disappear; rather, that data remains on the hard

  until it is overwritten by new data.     Therefore, deleted files,

  or remnants of deleted tiles, may reside in free space or slack
                                                         ed to an
  space, i.e., space on a hard drive that is not allocat

                                    31
                                              Instrumentality Protocol
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 34 of 63 Page ID #:34




  active file or that is unused after a file has been allocated to

  a set block of storage space, for long periods of time before

  they are overwritten.     In addition, a computer's operating
                                                          or
  system may also keep a record of deleted data in a swap

  recovery file.     Similarly, files that have been viewed on the
                                                             ry
  Internet are often automatically downloaded into a tempora

  directory or cache.     The browser typically maintains a fixed
                                                             files
  amount of hard drive space devoted to these files, and the
                                                              y
  are only overwritten as they are replaced with more recentl

  downloaded or viewed content.     Thus, the ability to retrieve
                                                               on
  residue of an electronic file from a hard drive depends less

  when the file was downloaded or viewed than on a particular

  user's operating system, storage capacity, and computer habits.

  Recovery of residue of electronic files from a hard drive

  requires specialized tools and a controlled laboratory

  environment.    Recovery also can require substantial time.

             e.    Although some of the records called for by this

  warrant might be found in the form of user-generated documents

  (such as word processing, picture, and movie files), digital

  devices can contain other forms of electronic evidence as well.

  In particular, records of how a digital device has been used,

  what it has been used for, who has used it, and who has been

  responsible for creating or maintaining records, documents,

  programs, applications and materials contained on the digital

  devices are, as described further in the attachments, called for

  by this warrant.    Those records will not always be found in

  digital data that is neatly segregable from the hard drive image


                                    32
                                              Instrumentality Protocol
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 35 of 63 Page ID #:35




  as a whole.     Digital data on the hard drive not currently
                                                          that was
  associated with any file can provide evidence of a file
                                                               or
  once on the hard drive but has since been deleted or edited,
                                                           has
  of a deleted portion of a file (such as a paragraph that

  been deleted from a word processing tile).      Virtual memory

  paging systems can leave digital data on the hard drive that
                                                             y
  show what tasks and processes on the computer were recentl

  used.   Web browsers, e-mail programs, and chat programs often

  store configuration data on the hard drive that can reveal

  information such as online nicknames and passwords.       Operating

                                                          ent of
  systems can record additional data, such as the attachm
                                                            and
  peripherals, the attachment of USB flash storage devices,

  the times the computer was in use.     Computer file systems can

                                                         sequence
  record data about the dates files were created and the

  in which they were created.     This data can be evidence of a

  crime, indicate the identity of the user of the digital device,
                                                             ns.
  or point toward the existence of evidence in other locatio

  Recovery of this data requires specialized tools and a

  controlled laboratory environment, and also can require

  substantial time.

             f.    Further, evidence of how a digital device has

  been used, what it has been used for, and who has used it, may

  be .the absence of particular data on a digital device.      For

                                                        device was
  example, to rebut a claim that the owner of a digital

  not responsible for a particular use because the device was

  being controlled remotely by malicious software, it may be

  necessary to show that malicious software that allows someone


                                    33
                                              Instrumentality Protocol
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 36 of 63 Page ID #:36
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 37 of 63 Page ID #:37




  else to control the digital device remotely is not present on

  the digital device.    Evidence of the absence of particular data

  on a digital device is not segregable from the digital device.
                                                           the
  Analysis of the digital device as a whole to demonstrate

  absence of particular data requires specialized tools and a
                                                             tial
  controlled laboratory environment, and can require substan

  time.

             g.    Digital device users can attempt to conceal data

  within digital devices through a number of methods, including

  the use of innocuous or misleading filenames and extensions.

  For example, files with the extension ".jpg" often are image

  files; however, a user can easily change the extension to ".txt"

  to conceal the image and make it appear that the file contains

  text.   Digital device users can also attempt to conceal data by

  using encryption, which means that a password or device, such as

  a "dongle" or "keycard," is necessary to decrypt the data into

  readable form.   In addition, digital device users can conceal
                                                                a
  data within another seemingly unrelated and innocuous file in

  process ca1.J.ed "steganography."    For example, by using

                                                          an image
  steganography a digital device user can conceal text in

  file that cannot be viewed when the image file is opened.
                                                              or
  Digital devices may also contain "booby traps" that destroy

  alter data if certain procedures are not scrupulously followed.

  A substantial amount of time is necessary to extract and sort

  through data that is concealed, encrypted, or subject to booby

  traps, to determine whether it is evidence, contraband or

  instrumentalities of a crime.


                                      34
                                              Instrumentality Protocol
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 38 of 63 Page ID #:38




                                                       and
       28.   As discussed herein, based on my training
                                          ces will be found during
  experience, I believe that digital devi

  the search.     For instance, based on my review of the
                                        using a ce11u1ar phone
  surveillance video, I observed ANTRIM
                                           ared, to communicate
  during the robbery in an effort, it appe
                                             I observed ANTRIM
  wi~h. co-conspirators. The cellular phone
                                          h is a multi-purpose
  using appeared to be a smartphone, whic
                                        experience, smartphones
  mobile computing device. Based on my
                                            e that usually have a
  are a more advanced type of cellular phon

  biometric unlock feature.
                                                           and my
             a.     I know from my training and experience

                                         that several hardware and
  review of publicly available materials
                                          s the ability to unlock
  software manufacturers offer their user
                                           in lieu of a numeric or
  their devices through biometric features

  alphanumeric passcode or password.      These biometric features

                                        -recognition, iris-
  include fingerprint-recognition, face
                                            Some devices offer a
  recognition, and retina-recognition.
                                          and enable the users of
  combination of these biometric features
                                        they would like to
  such devices to select which features

  utilize.

             b.     Tf a device is equipped with a fingerprint

                                         to unlock the device
  scanner, a user may enable the ability

  through his or her fingerprints.       For example, Apple Inc.

                                            phones and laptops
  ("Apple") offers a feature on some of its

                                         to register up to five
  called "Touch ID," which allows a user


                                    35
                                                Instrumentality Protocol
    Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 39 of 63 Page ID #:39




      fingerprints that can unlock a device.     Once a fingerprint is

_     registered, a user can unlock the device by pressing the

      relevant finger to the device's Touch ID sensor, which on a cell

      phone is found in the round button (often referred to as the

      "home" button) located at the bottom center of the front of the

      phone, and on a laptop is located on the right side of the

      "Touch Bar" located directly above the keyboard.      Fingerprint-

      recognition features are increasingly common on modern digital

      devices.   For example, for Apple products, all iPhone 5S to

      iPhone 8 models, as well as iPads (5th generation or later),

                                                                  Pro
      iPad Pro, iPad Air 2, and iPad mini 3 or later, and MacBook

      laptops with the Touch Bar are all equipped with Touch ID.

      Motorola, HTC, LG, and Samsung, among other companies, also

      produce phones with fingerprint sensors to enable biometric

      unlock by fingerprint.     The fingerprint sensors for these

      companies have different names but operate similarly to Touch

      ID.

                 c.   If a device is equipped with a facial-recognition

      feature, a user may enable the ability to unlock the device

      through his or her face.    To activate the facial-recognition

      feature, a user must hold the device in front of his or her

      face.   The device's camera analyzes and records data based on

      the user's facial characteristics.     The device is then

      automatically unlocked if the camera detects a face with

                                        36
                                                  Instrumentality Protocol
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 40 of 63 Page ID #:40




                                                     face.       No
  characteristics that match those of the registered

  physical contact by the user with the digital device is

                                                     camera is
  necessary for the unlock, but eye contact with the

                                                     facial-
  often essential to the proper functioning of these
                                                          eyes
  recognition features; thus, a user must have his or her

                                                         usly
  open during the biometric scan (unless the user previo

  disabled this requirement).    Several companies produce digital

                                                    feature, and
  devices equipped with a facial-recognition-unlock

                                                     s of
  all work in a similar manner with different degree

                                                      Spring
  sophistication, e.g., Samsung's Galaxy S8 (released
                                                        X (released
 . 2417) and Note8 (released Fall 2017), Apple's iPhone

  Fall 2017).     Apple calls its facial-recognition unlock feature

  "Face YD."    The scan and unlock process for Face ID is almost

                                                       .
  instantaneous, occurring in approximately one second

             d.     While not as prolific on digital devices as

                                                     iris- and
  fingerprint- and facial-recognition features, both

                                                     s/data.      The
  retina-scanning features exist for securing device

                                                          ns that
  human iris, like a fingerprint, contains complex patter

  are unique and stable.    Iris-recognition technology uses

                                                     the iris
  mathematical pattern-recognition techniques to map

  using infrared light.    Similarly, retina scanning casts infrared

                                                         of a
  light into a person's eye to map the unique variations

  person's retinal blood vessels.     A user can register one or both

                                                       es.      To
  eyes to be used to unlock a device with these featur

                                    37
                                              Instrumentality Protocol
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 41 of 63 Page ID #:41




                                                           of his
  activate the feature, the user holds the device in front

                                                         toward
  or her face while the device directs an infrared light

                                                      camera to
  the user's face and activates an infrared-sensitive

  record data from the person's eyes.     The device is then unlocked

  if the camera detects the registered eye.     Both the Samsung

  Galaxy S8 and Note 8 (discussed above) have iris-recognition

  features.    In addition, Microsoft has a product called "Windows

                                                       features
  Hello" that provides users with a suite of biometric

                                                          es.
  including fingerprint-, facial-, and iris-unlock featur
                                                            and
  Windows Hello has both a software and hardwire component,

                                                      e.g.,
  multiple companies manufacture compatible hardware,

                                                      to enable
  attachable infrared cameras or fingerprint sensors;

  the Windows Hello features on older devices.

       29.    In my training and experience, users of electronic
                                                           es
  devices often enable the aforementioned biometric featur
                                                      way to
  because they are considered to be a more convenient
                                                          passcode
  unlock a device than entering a numeric or alphanumeric

  or password.    Moreover, in some instances, biometric features
                                                      device's
  are Considered to be a more secure way to protect a

  Contents.

       30.    I also know from my training and experience, as well
                                                         als
  as from information found in publicly available materi

  including those published by device manufacturers, that

  biometric features will not unlock a device in some
                                                       d.      This can
  circumstances even if such features have been enable


                                    38
                                              Instrumentality Protocol
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 42 of 63 Page ID #:42




  occur when a device has been restarted or inactive, or has not

  been unlocked for a certain period of time.      For example, with

  Apple's biometric unlock features, these circumstances include

  when: (1) more than 48 hours has passed since the last time the

  device was unlocked; (2) the device has not been unlocked via

  Touch ID or Face ID in eight hours and the passcode or password

  has not been entered in the last six days; (3) the devise has

  been turned off or restarted; (4) the device has received a

  remote lock command; (5) five unsuccessful attempts to unlock

  the device via Touch ID or Face ID are made; or (6) the user has

  activated `SOS" mode by rapidly clicking the right side button

  five times or pressing and holding both the side button and

  either volume button.    Biometric features from other brands

  carry similar restrictions.    Thus, in the event law enforcement

  personnel encounter a locked device equipped with biometric

  features, the opportunity to unlock the device through a

  biometric feature may exist for only a short time.      I do not

  know the passcodes of the devices likely to be found during the

  search.

       31.   In my training and experience, the person who is in

  possession of a device or has the device among his or her

  belongings at the time the device is found is likely a user of

  the device.   However, in my training and experience, that person

  may not be the only user of the device whose physical

  characteristics are among those that will unlock the device via

  biometric features (such as with Touch ID devices, which can be

  registered with up to five fingerprints), and it is also


                                    39
                                              Instrumentality Protocol
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 43 of 63 Page ID #:43




                                               the device is found
  possible that the person in whose possession
                                           all.      Furthermore, in
  is not actually a user of that device at
                                             some cases it may not
  my training and experience, I know that in
                                            the user of a given
  be possible to know with certainty who is
                                         in a common area of a
  device, such as if the device is found
                                              n on the exterior of
  premises without any identifying informatio

  the device.   Thus, it will likely be necessary for law
                                           re any individual who is
  enforcement to have the ability to requi
                                               believed by law
  found at the SUBJECT PREMISES and reasonably
                                         to unlock the device
  enforcement to be a user of the device
                                             r as discussed in the
  using biometric features in the same manne

  following paragraph.
                                                        warrant, law
        32.   For these reasons, if while executing the
                                          al device that may be
  enforcement personnel encounter a digit
                                           biometric features, the
  unlocked using one of the aforementioned
                                             enforcement personnel
  warrant I am applying for would permit law
                                             is located at the
  to, with respect to every adult person who
                                           the search and who is
  SUBJECT PREMISES during the execution of
                                         to be a user of a
  reasonably believed by law enforcement
                                              located at the
  biometric sensor-enabled device that is (a)
                                            scope of the warrant:
  SUBJECT PREMISES and (b) falls within the
                                            and/or fingerprints on
  (1) compel the use of the person's thumb-
                                             in front of the face
  the device(s); and (2) hold the device (s)
                                             activate the facial-,
  of the person with his or her eyes open to
                                                 With respect to
  iris-, and/or retina-recognition feature.
                                            ugh T do not know which
  fingerprint sensor-enabled devices, altho
                                         s any given device, I know
  of the fingers are authorized to acces


                                    40
                                               Instrumentality Protocol
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 44 of 63 Page ID #:44




                                                 common for people
  based on my training and experience that it is
                                              for fingerprint
  to use one of their thumbs or index fingers
                                             result from
  sensors; and, in any event, all that would
                                              t to use the
  successive failed attempts is the requiremen

  authorized passCode or password.
                                                         to my
        33.   Other than what has been described herein,
                                                 to obtain this
  knowledge, the United States has not attempted

  data by other means.

  ///

  ///

  ///




                                    41
                                               Instrumentality Protocol
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 45 of 63 Page ID #:45




                                  IX. CONCLUSION
                                                             that
        34.    Based on the foregoing, I respectfully submit
                                               ANTRIM, ERIC
  there is probable cause to believe that MARC
                                                s known and
  RODRIGUEZ, also known as "Rooster," and other
                                                 Controlled
  unknown, engaged in a Conspiracy to Distribute

  Substances, in violation of 21 U.S.C. § 846.
                                                            ve that
        35.   Furthermore, there is probable cause to belie
                                                     evidence,
  the items listed in Attachment B, which constitute
                                                 the Subject
  fruits, and instrumentalities of violations of
                                             CT VEHICLE, PREMISES,
  Offenses, will be found at or in the SUBJE
                                               through A-8.
  and DEVICES, as described in Attachments A-1



                                         ANDREW TRUONG
                                         Special Agent
                                         Drug Enforcement Administration



  Subscribed to and sworn before
  me this ~ day of November,
  2018.

              EDWARD A. INFANTE

  UNITED STATES MAGISTRATE JUDGE




                                        42
                                                   Instrumentality Protocol.
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 46 of 63 Page ID #:46




                              ATTACHMENT A-1



  VEHICLE TO BE SEARCHED
                                                         fication
        A white 2016 Dodge RAM truck with vehicle identi

                                                 e plate number
  number 3C63RPGL2GG139703 and California licens

  89372K2 ("SUBJECT VEHICLE 1").
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 47 of 63 Page ID #:47




                              ATTACHMFs'NT .A-2



  PREMISES TO BE SEARCHED

        The premises located at 1062 East Gladstone Street,

  Glendora, CA 91740 ("SUBJECT PREMISES 2")         SUBJECT PREMISES 2

  is a single-story residence.     SUBJECT PREMISES 2 is located on

  the south side of East Gladstone Street.        The residence has a

  dark-colored roof.    The exterior of the residence is white with

  a blue/gray trim:    A concrete walkway leads from the sideway to

  a red or brown front door.    SUBJECT PREMISES 2 has a garage that

  faces a rear alley.    SUBJECT PREMISES 2 includes any and all

  vehicles, storage facilities, outbuildings, and garages within

  the curtilage of the premises.
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 48 of 63 Page ID #:48




                              ATTACHMENT A-3



  PREMISES TO BE SEARCHED

        The premises located at 11754 East Stockton Street,

  Adelanto, CA 92301 ("SUBJECT PREMISES 3").      SUBJECT PREMISES 3

                                                           East
  is a single-story residence located on the north side of

  Stockton Street.    It has a the roof, two-car garage, and white
                                                                 The
  concrete driveway leading to the garage from the street.

  front door is on the left side of the garage, and there axe

  windows on each side of the front door.      SUBJECT PREMISES 3

                                                             dings,
  includes any and all vehicles, storage facilities, outbuil

  and garages within the curtilage of the premises.
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 49 of 63 Page ID #:49




                              ATTACHMENT A-4



  PREMISES TO BE S~ARCFIED

        The premises located at 11042 Andrews Street, South E1

  Monte, CA 91733 ("SUBJECT PREMISES 4").      SUBJECT PREMISES 4 is a

  single-story residence located on the corner of .Andrews Street

  and Lexham Avenue.    The residence is brown in color with a brown

  roof anal black metal gate surrounding part of the property.      A

  concrete driveway goes from Andrews Street to a detached two-car

  garage in the rear.    SUBJECT PREMISES 4 includes any and all

  vehicles, storage facilities, outbuildings, and garages within

  the curtilage of the premises.
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 50 of 63 Page ID #:50




                              ATTACHMENT A-5



  PREMISES TO BE SEARCHED
                                              r "118" ("SUBJECT
        An equipment bag locker bearing numbe
                                          Sheriff's Department
  PREMISES 5") located at the Los Angeles
                                              e City, CA 91780.
  Temple Station, 8838 Las Tunas Drive, Templ
                                            approximately 2.5 feet
  SUBJECT PREMISES 5 is beige in color anal

  wide and 2.5 feet deep.    SUBJECT PREMISES 5 has the number "118"

  on the door.
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 51 of 63 Page ID #:51




                              ATTACHMENT A-6



  PREMISES TO BE SEARCHED

        A locker bearing number "130" ("SUBJECT PREMISES 6")

  located inside the men's locker room at the Los Angeles

  Sheriff's Department Temple Station, 8838 Las Tunas Drive,

  Temple City, CA 91780.    SUBJECT PREMISES 6 is green in color.

                                                             a
  On the front of SUBJECT PREMISES 6 is the number "130" and

  sticker that says "Tacos Omana."
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 52 of 63 Page ID #:52




                              ATTACHMENT A-7



  DEVICES TO BE SEARCHED
                                                    ed to a cellular
        Any digital device, including but not limit
                                         or control of PIARC
  telephone, in the possession, custody,
                                           time of his arrest.
  ANTRIM, date of birth 10-27-1977, at the
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 53 of 63 Page ID #:53




                              ATTACHMENT A-8



  DEVICES TO BE SEARCHED
                                                                 ar
       Any digital device, including but not limited to a cellul
                                                       ERIC
  telephone, in the possession, custody, or control of
                                                                at
  RODRIGUEZ, also known as "Rooster," date of birth 11-24-1985,

  the time of his arrest.
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 54 of 63 Page ID #:54




                               ATTACHMENT B



  I.    ITEMS TO BE SEIZED

        1.   The items to be seized are the fruits,
                                                of 21 U,S.C. ~ 846
  instrumentalities, and evidence of violations
                                             Intent to Distribute
  (Conspiracy to Distribute and Possess with
                                             )(1) (Distribution and
  Controlled Substances); 21 U.S.C. ~~ 841(a
                                       Controlled Substances); 18
  Possession with Intent to Distribute
                                             rm in Furtherance of a
  U.S.C. ~ 924(c) (Carrying or Using a Firea
                                                18 U.S.C. ~ 241
  Drug Trafficking Crime or Crime of Violence);
                                                (Deprivation of
   {Conspiracy Against Rights); 18 U.S.C. § 242

                                        § 371 (Conspiracy); 18
  Rights Under Color of Law); 18 U.S.C.
                                          18 U.S.C. § 1346 (Honest
  U.S.C. ~ 666 (Federal Program Bribery);
                                          y Laundering); and 18
  Services Fraud); 18 U.S.C. ~ 1956 (Mone
                                           rty from Specified
  U.S.C. ~ 1957 (Money Laundering in Prope
                                              ect Offenses"):
  Unlawful Activity) (collectively, the "Subj

             a.   .Any controlled substance, including but not

  limited to marijuana;

             b.    Any items or paraphernalia used for
                                                  r weighing
  .manufacturing, distributing, pac}caging, and/o
                                                  ed to: pl.astiC
  controlled substances, including, but not limit

  baggier, scales, and other weighing devices;

             c.    Any items used in the packaging of currency for
                                               but not limited to:
  consolidation and transportation, including,
                                                 r bands, duct tape
  money-counting machines, money wrappers, rubbe
                                            ic sealing machines;
  or wrapping tape, plastic wrap, and plast



                                     i

                                               Instrumentality Protocol
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 55 of 63 Page ID #:55




               d.   Any records, documents, programs, applications,
                                                             er, or
  or materials showing payment, receipt, concealment, transf
                                                            of
  movement of money generated from the sale or distribution

  marijuana or other Controlled substances or from bribery
                                                       records,
  payments, including but not limited to: bank account

  wire transfer records, bank statements, pay-owe sheets,
                                                            ners,
  receipts, safe deposit box keys and records, money contai
                                                           n in
  financial records, and notes, including documents writte

  vague or coded language;

             e.     Any drug or money ledgers, drug distribution or

  customer lists, drug supplier lists, correspondence, notations,
                                                             nts
  logs, receipts, journals, books, records, and other docume

  noting the price, quantity, and/or times when controlled
                                                            and/or
  substances were obtained, transferred, sold, distributed,

  concealed;

             f.     Jackets or other clothing with the word "sheriff"

  or other law enforcement identifiers;

             g.     Law enforcement duty belt and related equipment,

  including but not limited to: handcuffs, batons, flashlight,

  gloves, and radio;

             h.     Records or documents purporting to be, or

  relating to, search warrants;

             i.     One black safe that is approximately five feet
                                                              ,
  tall and two feet deep and has a digital combination keypad

  white lettering above the keypad, one chrome handle with
                                                              the
  approximately three spokes, and hinges on the right side of

  safe when facing the front of the safe;


                                    ii
                                               Instrumentality Protocol
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 56 of 63 Page ID #:56




             j.   One black safe that is approximately five feet

  tall and four feet deep and has one chrome handle with

  approximately five spokes;

             k.   Any United States currency over $1,000 or bearer
                                                            and
  instruments worth over $1,000 (including cashier's checks

  traveler's checks);

             1.   Any records, documents, programs, applications,
                                                        estate,
  or materials reflecting the purchase or lease of real
                                                        items;
  vehicles, precious metals, jewelry, or other valuable

             m.   Any records, documents, programs, applications,
                                                       one numbers,
  or materials reflecting the names, addresses, teleph
                                                    ed in drug
  or communications of members or associates involv
                                                        but not
  trafficking activities or a bribery scheme, including
                                                              one
  limited to: personal telephone books, address books, teleph

  bills, photographs, videotapes, facsimiles, personal notes,

  receipts, and documents;

             n.   Any weapons, including but not limited to:
                                                           rifles,
  knives, firearms (including pistols, handguns, shotguns,
                                                     to hold
  assault weapons, and machine guns), magazines used
                                                           ding
  ammunition, silencers, and components of firearms (inclu
                                                         ms or
  components or tools which can be used to modify firear

  ammunition);

             o.   Any indiCia of occupancy, residency, or ownership

  of the SUBJECT VEHICLE, PREMISES, and DEVICES and things
                                                           forms
  described in the warrant, including, but not limited to:
                                                         y bills,
  of personal identification, records relating to utilit
                                                         trust
  telephone bills, loan payment receipts, rent receipts,


                                    iii
                                              Instrumentality Protocol
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 57 of 63 Page ID #:57




                                          essed envelopes, escrow
  deeds, lease or rental agreements, addr
                                                 envelopes, or
  documents, keys, letters, mail, canceled mail

  clothing;
                                                            rental
              p.   Any documents or records referencing the
                                             the Subject Offenses;
  of trucks or other vehicles used to commit

  and
                                                         the above-
              q.   Any digital device used to facilitate
                                             eof.
  listed violations and forensic copies ther
                                                           to
              x.   With respect to any digital device used
                                               or containing
  facilitate the above-listed Subject Offenses
                                           foregoing categories of
  evidence falling within the scope of the

  items to be seized:
                                                                  ed
                   i.    Evidence of who used, owned, or controll
                                             d in this warrant were
  the device at the time the things describe
                                            , registry entries,
  created, edited, or deleted, such as logs
                                           passwords, documents,
  configuration files, saved usernames and
                                           e-mail contacts, chat
  browsing history, user profiles, e-mail,
                                           and correspondence;
  and instant messaging logs, photographs,

                   ii.   Evidence of the presence or absence of

                                           rol the device, such as
  software that would allow others to cont
                                          of malicious software,
  viruses, Trojan horses, and other forms
                                              nce of security
  as well as evidence of the presence or abse
                                        software;
  software designed to detect malicious
                                                            devices;
                   iii. Evidence of the attachment of other

                   iv.   Evidence of counter-forensic programs (and
                                             inate data from the
  associated data) that are designed to elim

  device;

                                     iv
                                               Instrumentality Protocol
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 58 of 63 Page ID #:58




                    v.      Evidence of the times the device was used;

                    vi.     Passwords, encryption keys, biometric keys,

                                                           the
  and other access devices that may be necessary to access

  device;

                    vii. Applications, utility programs, compilers,
                                                            and
  interpreters, or other software, as well as documentation

  manuals, that may be necessary to access the device or to

  conduct a forensic examination of it;

                    viii.    Records of or information about Internet

  Protocol addresses used by the device; and

                    ix.   Records of or information about the device's

  Internet activity, including firewall logs, caches, browser

  history and cookies, "bookmarked" or "favorite" web pages,

  search terms that the user entered into any Internet search

  engine, and records of user-typed web addresses.

       2.    AS   used herein, the terms   '~r'eCOY'CZS," `~documents,'~


  "programs," "applications," and "materials" include records,

  documents, programs, applications, and materials created,

  modified, or stored in any form, including in digital form on

  any digital device and any forensic copies thereof.

       3.    As used herein, the term "digital device" includes any

  electronic system or device capable of storing or processing

  data in digital form, including central processing units;

  desktop, laptop, notebook, and tablet computers; personal

  digital assistants; wireless communication devices, such as

  telephone paging devices, beepers, mobile telephones, and smart

  phones; digital cameras; gaming consoles (including Sony


                                       v
                                                 Instrumentality Protocol
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 59 of 63 Page ID #:59




  P1ayStations and Microsoft Xboxes); peripheral input/output

  devices, such as keyboards, printers, scanners, plotters,

  monitors, and drives intended for removable media; related

  communications devices, such as modems, routers, cables, and

  connections; storage media, such as hard disk drives, floppy

  disks, memory cards, optical disks, and magnetic tapes used to

  store digital data (excluding analog tapes such as VHS); and

  security devices.

  IT.   SEARCH PROCEDURE FOR DIGITAL D$V7CES

        4.   In searching digital devices or forensic copies

  thereof, law enforcement personnel executing this search warrant

  will employ the following procedure:

             a.    Law enforcement personnel or other individuals

  assisting law. enforcement personnel (the "search team") will, in

  their discretion, either search the digital device(s) on-site or

  seize and transport the device s) to an appropriate law

  enforcement laboratory or similar facility to be searched at

  that location.    The search team shall complete the search as

  soon as is practicable but not to exceed 120 days from the date

  of execution of the warrant.     The government will not search the

  digital device(s) beyond this 120-day period without first

  obtaining an extension of time order from the Court.

             b.    The search team wi11 conduct the search only by

  using search protocols specifically chosen to identify only the

  specific items to be seized under this warrant.

                   i.   The search team may subject all of the data

  contained in each digital device capable of containing any of


                                    vi
                                              Instrumentality Protocol
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 60 of 63 Page ID #:60




  the items to be seized to the search protocols to determine
                                                            list of
  whether the device and- any data thereon falls within the

  items to be seized.    The search team may also search for and
                                                          to
  attempt to recover deleted, "hidden," or encrypted data
                                                           data
  determine, pursuant to the search protocols, whether the

  falls within the list of items to be seized.

                  ii.   The search team may use tools to exclude
                                                                re
  normal operating system files and standard third-party softwa

  that do not need to be searched.

                  iii. The search team may use forensic examination
                                                            Tool.
  and searching tools, such as "Encase" and "FTK" (Forensic

  Kit), which tools may use hashing and other sophisticated

  techniques.

             c.   If the search team, while searching a digital

  device, encounters immediately apparent contraband or other
                                                           seized,
  evidence of a crime outside the scope of the items to be
                                                            device
  the team shall immediately discontinue its search~of that

  pending further order of the Court .and shall make and retain
                                                            crime
  notes detailing how the contraband or other evidence of a

  was encountered, including how it was immediately apparent

  contraband or evidence of a crime.

             d.   If the search determines that a digital device

                                                             to be
  does not contain any data falling within the list of items

                                                          return
  seized, the government will, as soon as is practicable,
                                                              f.
  the device and delete or destroy all forensic copies thereo



                                   vii
                                              Instrumentality Protocol.
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 61 of 63 Page ID #:61




             e.   If the search determines that a digital device

                                                           seized,
  does contain data falling within the list of items to be

                                                          and may
  the government may make and retain copies of such data,

  access such data at any time.

             f.   If the search determines that a digital device is

                                                           falling
  (1) itself an item to be seized and/or (2) contains data

                                                            retain
  within the list of items to be seized, the government may

                                                           data
  forensic copies of the digital device but may not access

                                                             the
  falling outside the scope of the items to be seized (after

                                                           r court
  time for searching the device has expired) absent furthe

  order.

             g.   The government may retain a digital device itself

  until further order of the Court or one year after the

                                                          ever is
  conclusion of the criminal investigation or case (which

  latest), only if the device is determined to be an

  instrumentality of an offense under investigation or the

                                                              ized
  government, within 14 days following the time period author

                                                           from
  by the Court for completing the search, obtains an order

                                                          an
  the Court authorizing retention of the device (or while

  application for such an order is pending).      Otherwise, the

  government must, return the device.

             h.   After the compJ.etion. of the search of the digital

                                                               g
  devices, the government shall not access digital data fallin




                                   viii
                                              Instrumentality Protocol
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 62 of 63 Page ID #:62




  outside the scope of the items to be seized absent further order

  of the Court.

          5.   In order to search for data capable of being read or

  interpreted by a digital device, law enforcement personnel are

  authorized to seize the fallowing items:

               a.   Any digital device capable of being used to

  commit, further or store evidence of the offense(s} listed

  above;

               b.   An.y equipment used to facilitate the

  transmission, creation, display, encoding, or storage of digital

  data;

               c.   Any magnetic, electronic, or optical storage

  device capable of storing digital data;

               d.   Any documentation, operating logs, or reference

  manuals regarding the operation of the digital device or

  software used in the digital device;

               e.   Any applications, utility programs, compilers,

  interpreters, or other software used to facilitate direct or

  indirect communication with the digital device;

               f.   Any physical keys, encryption devices, dongles,

  or similar physical items that are necessary to gain access to

  the digital device or data stored on the digital device; and




                                    ix
                                              Instrumentality Protocol
Case 2:18-mj-02983-DUTY Document 1 Filed 11/07/18 Page 63 of 63 Page ID #:63




             g.   Any passwords, password files, biometric keys,

  test keys, encryption codes, or other information necessary to

  access the digital device or data stored on the digital device.

       6.    During the execution of this search warrant, with

  respect to a person who is in possession of a SUBJECT DEVICE or

  any adult person who is located at the SUBJECT PREMISES during

  the execution of the search and who is reasonably believed by

  law enforcement to be a user of a biometric sensor-enabled

  device that is located at the SUBJECT PREMISES and fa11s within

  the scope of the warrant, the law enforcement personnel are

  authorized to: (1) depress the thumb and/or fingerprints of the

  person onto the fingerprint sensor of the device (only when the

  device has such a sensor), and direct which specific finger s)

  and/or thumb(s) shall be depressed; and (2) hold the device in

  front of the face of the person with his or her eyes open to

  activate the facial-, iris-, or retina-recognition feature, in

  order to gain access to the contents of any such device.

       7.   The special procedures relating to digital devices

  found in this warrant govern only the search of digital devices

  pursuant to the authority conferred by this warrant and do not

  apply to any search of digital devices pursuant to any other

  court order.




                                    x
                                              Instrumentality Protocol
